ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                December 22, 2011



The Honorable Pete P. Gallego                             Opinion No. GA-0900
Chair, Committee on Criminal Jurisprudence
Texas House of Representatives                           Re: WhetherGovernmentCodesection2157.0611,
Post Office Box 2910                                     concerning the procedure for making certain catalog
Austin, Texas 78768-2910                                 purchases, applies to an independent school district
                                                         (RQ-0980-GA)

Dear Representative Gallego:

        You ask whether Government Code section 2157.0611, concerning the procedure for making
certain catalog purchases, applies to an independent school district. I

         Chapter 2157 concerns governmental purchasing of automated information systems and
related items. TEX. GOV'T CODE ANN. §§ 2157.001-.184 (West 2008 & Supp. 2011). Subchapter
B, which would include section 2157.0611, "appl[ies] only to a state agency to which Chapter 2054
[of the Government Code] applies." Id. § 2157.002 (West 2008). Chapter 2054 defines a "state
agency" as "a department, commission, board, office, council, authority, or other agency in the
executive or judicial branch of state government that is created by the constitution or a statute of this
state, including a university system or institution of higher education." Id. § 2054.003(13) (West
Supp. 2011). Furthermore, chapter 2054 includes a "school district" in its definition of "local
government." Id. § 2054.003(9). Under these definitions, a school district is not a state agency
subject to chapter 2054 and, therefore, section 2157.0611, to the extent it is currently effective, does
not apply to an independent school district.


        lSee Letter from Honorable Pete P. Gallego, Chair, Committee on Criminal Jurisprudence, Texas House of
Representatives, to Honorable Greg Abbott, Attorney General of Texas at 1 (May 5, 2011), https://www.oag.state.tx.us/
opin/indexJq.shtml ("Request Letter").

          We note that the Eightieth Legislature repealed section 2157.0611 on May 22,2007. Act of May 22,2007, 80th
Leg., R.S., ch. 1081, § 16,2007 Tex. Gen. Laws 3703, 3707 ("House Bill 2918"). Five days later, the Legislature
enacted a bill stating that it amends two sections of the Government Code pertaining to purchasing methods, one of which
was section 2157.0611. Act of May 27,2007, 80th Leg., R.S., ch. 1354, § 2, 2007 Tex. Gen. Laws 4643, 4643-44
("House Bill 119"). West's Texas Codes Annotated indicates that section 2157.0611 is a repealed statute, but mentions
House Bill 119 in its discussion of legislative history. See TEX. GOV'T CODE ANN. ch. 2157, subch. B historical note
(West 2008) [Act of May 22,2007, 80th Leg., R.S., ch. 1081, § 16,2007 Tex. Gen. Laws 3703, 3707, repealing
Government Code sections 2157.061 to 2157.063]. Without resolving the issue, we assume for purposes ofthis opinion
that section 2157.0611 is currently in effect.
The Honorable Pete P. Gallego - Page 2        (GA-0900)



                                      SUMMARY

                     The provision for catalog purchases in section 2157.0611 of
              the Government Code, to the extent that it is currently in effect, does
              not apply to purchases by an independent school district.

                                             Very truly yours,




                                             Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee